Exhibit SUPPLY AGREEMENT (DELIVERY OF GOODS) This agreement (“Agreement”) is made on December 16, 2013 by and between Quintec Corp., a company organized and existing under the laws of Nevada, having its registered office at 2360 Corporate Circle, Suite 400, 89074-7722. NV. (the “Buyer”); and Yongsheng Group co.,limited .a company organized and existing under the laws of China, having its registered office at RM 2105 HZ2104, TREND CTR., 29-31 CHEUNG LEE ST., CHAI WAN, HONG KONG (the "Seller"); also referred below individually as “Party” and together as “Parties” Whereas the Buyer wishes to acquire the supply of the products defined below and whereas the Seller wishes to supply and deliver such products to the Buyer. The Buyer and the Seller respectively agree to the following: 1. SUPPLY OF PRODUCTS During the term of this Agreement and any extension hereof, the Seller shall sell and supply 3d printing machines and equipment as set out in Schedule 1 hereto (“Products”) to the Buyer and the Buyer shall buy from the Seller such Products on a non-exclusive basis. Notwithstanding 1.1 above, the Seller shall have the exclusive right to market and distribute such Products within Chile. The specifications of the Products are set out in Schedule 2 hereto. the Seller shall provide to the Buyer the technical information and material in regard to the Products as set out in Schedule 3 hereto. 2. ORDERS Each purchase and sale between the Buyer and the Seller shall be evidenced by an order placed by the Buyer (“Order” or in plural “Orders”) to the Seller in accordance with the terms and conditions of this Agreement and the Seller Company shall accept such Orders in writing within 2 working days after receipt of the Order. If the Seller Company does not send a written order confirmation within 2 working days after receipt of the Order, the Order shall be deemed to be accepted by the Seller Company. As long as this Agreement is in force and effect the terms and conditions of this Agreement shall apply to all Orders and all order confirmations of the Seller. Orders shall be placed by the Buyer to the Seller in writing (including, without limitation, by e-mail, fax, letter). Each Order shall contain (a) the Products and the quantity of each Product ordered by the Buyer, (b) the price and (c) the destination (address) of delivery (“Destination of Delivery”). 3. PRICE The price ("Price") for the Products on the basis of DDP, Destination of Delivery as determined in the Order, INCOTERMS 2000, is specified in Schedule 4 hereof. The Price includes statutory VAT and other taxes, if any. Two options can be made to deliver each order, if delivery by Courier(DHL/FEDEX/TNT,etc), on the basis of DDP, if delivery by Sea /Air, on the basis of CFR. The price remains fix for the period of the contract 4. INVOICING AND PAYMENT The Buyer shall pay to the Seller the Price for the Products ordered within 30 days of receipt of invoice. 5. DELIVERY AND STOCK The date for delivery shall be as specified in the order. The minimum delivery time is 3 weeks. the Seller shall forthwith give notice to the Buyer of any likely delay in delivery of which it becomes aware and shall provide the Buyer with prompt and reasonable notice of the re-scheduled delivery date. If the Seller is late with any delivery of Products, the Buyer shall have the right to cancel the Order for such Products at any time before delivery of relevant Products is effected. 6. TITLE AND RISK 6.1 Title and all risk of loss or damage to the Products shall pass from the Seller to the Buyer when the Products shall be received and unloaded on the basis of DDP Destination of Delivery, or CFR(3.2 above) ,as determined in the Order, INCOTERMS 2000. 7. WARRANTY AND PRODUCT LIABILITY The Seller warrant that the Products shall (a) replace the Defective Products with Products in accordance with the warranty set out in Art. 7.1 above as soon as possible without any additional cost to the Buyer, or (b) repair the Products without any additional cost to the Buyer, or (c) reimburse the Buyer the Price paid for the Defective Products. The Buyer shall inspect the received Products within 7 days after receipt of the delivery and shall inform the Seller within a further period of 2 working days of any defect. Following circumstances are not included in the free reparing scope: the damage caused by irresistible force and foreign reason,misapplication, accident, neglect.any modification or fixwithout the authorization . Warrant period is 6 month after delivery date. After the free repairing/warrant period , any spare parts/materil needed, shall pay the costs and shipping charges. The seller must ship the spare parts/materials within 30 days. If the Products are defective and/or do not conform with the warranty given in Art. 7.1 above ("Defective Products"), the Seller shall, at the option of the Buyer (a) replace the Defective
